Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 1 of 6 PageID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
WILLARD DONNER III and
ROSEMARY THURMOND,
Plaintiffs,
CASE NO.:
vs.

HOWARD’S RECOVERY, LLC, a Florida
Limited Liability Company, and PAUL
HOWARD, Individually,
Defendants. /
COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND, by and through the
undersigned attorney, sue the Defendants, HOWARD’S RECOVERY, LLC, a Florida Limited
Liability Company, and PAUL HOWARD, Individually, and allege:

1; Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND, were
employees of Defendants and bring this action for unpaid overtime compensation, liquidated
damages, and all other applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C.
§ 216(b) (“FLSA”).

General Allegations

i Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND, were
employees who worked at Defendants’ property within the last three years in Polk County, Florida.

3. Plaintiff, WILLARD DONNER III, worked for Defendants as a salary paid
employee at a rate of $450.00 per week plus bonuses.

4, Plaintiff, ROSEMARY THURMOND, worked for Defendants as a salary paid
employee at a rate of $450.00 per week plus bonuses.

5. Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND, earned
Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 2 of 6 PagelID 2

bonuses at a rate of $30.00 per vehicle recovered.

6, Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND, worked
performing vehicle recovery services for Defendants.

7. At all times material to this cause of action, Plaintiffs, WILLARD DONNER III and
ROSEMARY THURMOND, did not exercise independent judgement or control over any matters
of importance related to the business.

8. At all times material to this cause of action, Plaintiffs, WILLARD DONNER III and
ROSEMARY THURMOND, did not hire or fire employees, set pay rates for employees, or set
schedules for employees.

9, At all times material to this cause of action, Plaintiffs, WILLARD DONNER III and
ROSEMARY THURMOND, were non-exempt salaried employees and therefore entitled to
overtime wages for any and all overtime hours worked.

10. Defendant, HOWARD’S RECOVERY, LLC, is a Florida Limited Liability
Company that operates and conducts business in Polk County, Florida and is therefore, within the
jurisdiction of this Court.

Fl Specifically, Defendant, HOWARD’S RECOVERY, LLC, lists its principal place of
business as 7914 US Highway 98 North, Lakeland, Florida 33809.

12. Defendant, HOWARD’S RECOVERY, LLC, also operates at 5227 Young Pine
Road, Orlando, Florida 32829.

13. According to its website, Defendant, HOWARD’S RECOVERY, LLC, operates as
a vehicle recovery/repossession business. Defendant recovers everything from motorcycles, boats,
automobiles, trucks, boats, and lawn equipment. See www.HowardsRecoveryAndTowing.com

14. At all times relevant to this action, PAUL HOWARD was an individual resident of
the State of Florida, who owned and operated HOWARD’S RECOVERY, LLC, and who regularly

exercised the authority to: (a) hire and fire employees of HOWARD’S RECOVERY, LLC; (b)
Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 3 of 6 PagelD 3
determine the work schedules for the employees of HOWARD’S RECOVERY, LLC, and (c)

control the finances and operations of HOWARD’S RECOVERY, LLC. By virtue of having
regularly exercised that authority on behalf of HOWARD’S RECOVERY, LLC, PAUL
HOWARD is/was an employer as defined by 29 U.S.C. § 201, et seq.

15. This action is brought under the FLSA to recover from Defendants overtime
compensation, liquidated damages, and reasonable attorneys’ fees and costs.

16. This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §1331 and
the FLSA.

Ly, During Plaintiffs’ employment with Defendants, Defendant, HOWARD’S
RECOVERY, LLC, earned more than $500,000.00 per year in gross sales.

18. Defendant, HOWARD’S RECOVERY, LLC, employed approximately ten (10)
employees and paid these employees plus earned a profit from their business.

19. During Plaintiffs’ employment, Defendant, HOWARD’S RECOVERY, LLC,
employed at least two employees who handled goods, materials and supplies which travelled in
interstate commerce such as a laptop/tablet, license plate readers/cameras, Ford Fusion vehicle
(company vehicle), computers, notepads, office supplies, fax machines, printers, telephones,
mechanics tools, and other tools/materials used to run the business.

20. Therefore, at all material times relevant to this action, Defendant, HOWARD’S
RECOVERY, LLC, was an enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r)
and 203(s).

21. Additionally, Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND,
are individually covered under the FLSA.

FLSA Violations
22. At all times relevant to this action, Defendants failed to comply with the FLSA

because Plaintiffs performed services for Defendants for which no provisions were made by
Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 4 of 6 PagelD 4

Defendants to properly pay Plaintiffs for all overtime hours worked.

23. During their employment with Defendants, Plaintiffs were not paid time and one-
half their regular rate of pay for all hours worked in excess of forty (40) per work week during one
or more work weeks.

24. Specifically, Plaintiffs were compensated their weekly salary rate (plus any bonuses
earned) regardless of the number of overtime hours worked during the week.

on. Despite being paid a weekly salary plus bonus wage, Defendants had a method and
practice of reporting Plaintiffs’ pay rate as an hourly rate on their paystubs. To that end, Defendants
adjusted Plaintiffs’ hourly rate on a weekly basis so that the total amount owed to Plaintiffs was
reflected as an hourly wage.’

26. For example, THURMOND’S paycheck for the pay period ending 1/18/2019
reflects forty (40) hours paid at a rate of $14.44 and an additional 13.50 overtime hours at a rate of
$21.66. THURMOND received a gross total of $870.01 (pre-tax). If you subtract THURMOND’S
$450.00 salary, you are left with $420.01. THURMOND recovered 14 cars that week at a bonus
rate of $30.00 (14 cars x $30.00 = $420.00). See attached Exhibit A.

21. Further, in Exhibit A, for the pay period ending 1/11/2019, THURMOND’S
paycheck reflects forty (40) hours paid at a rate of $11.81 and an additional 14 overtime hours at a
rate of $17.72. THURMOND received a gross total of $720.41 (pre-tax). If you subtract
THURMOND’S $450.00 salary, you are left with $270.41. THURMOND recovered 9 cars that
week at a bonus rate of $30.00 (9 cars x $30.00 = $270.00). Id

28. Plaintiffs routinely worked 8:00am to 8:00pm shifts for Defendants, five (5) days a
week, or sixty (60) hours per week.

29. Plaintiffs are entitled to the half-time premium for all hours worked in excess of

 

' Plaintiffs’ paystubs actually reflect a vehicle recovery bonus line item disguised as “overtime”. If you subtract
$450.00 from Plaintiff's gross earnings and divide the remaining amount by the number of vehicles recovered in that
workweek, it will always come out to $30.00 as that was the bonus rate for each recovered vehicle.

4
Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 5 of 6 PagelID 5
forty (40) per week.

30. Plaintiffs half-time premium must be calculated on a weekly basis due to extra
wages earned via bonuses.

31. Based upon these above policies, Defendants have violated the FLSA by failing to
pay complete overtime pay.

32. Upon information and belief, the records, to the extent any exist, concerning the
number of hours worked and amounts paid to Plaintiff are in the possession and custody of
Defendants.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

33; Plaintiffs reincorporate and readopt all allegations contained within Paragraphs 1-32
above as though stated fully herein.

34. Plaintiffs are/were entitled to be paid time and one-half their regular rate of pay for
each hour worked in excess of forty (40) per work week.

35. During their employment with Defendants, Plaintiffs worked overtime hours but
were not paid time and one-half compensation for same.

36. Plaintiffs were paid their salary for all hours worked regardless of how many
overtime hours were worked in the workweek.

a7, Additionally, Defendants had a method of adjusting Plaintiffs’ rate/paycheck each
week to reconcile their unlawful payment practices.

38. Defendants have failed provide accurate overtime compensation for numerous pay
periods.

39. Defendants did not have a good faith basis for their decision not to pay Plaintiffs full
overtime compensation.

40. As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

Plaintiffs time and one-half their regular rate of pay for each hour worked in excess of forty (40) per
Case 8:19-cv-02151-MSS-AAS Document1 Filed 08/28/19 Page 6 of 6 PagelID 6

work week in one or more work week, Plaintiffs have suffered damages plus incurring reasonable

attorneys’ fees and costs.

4]. As a result of Defendants’ willful violation of the FLSA, Plaintiffs are entitled to
liquidated damages.

42. Plaintiffs demand a trial by jury.

WHEREFORE, Plaintiffs, WILLARD DONNER III and ROSEMARY THURMOND
demand judgment against Defendants for unpaid overtime compensation, liquidated damages,
reasonable attorneys’ fees and costs incurred in this action, declaratory relief, and any and all further
relief that this Court determines to be just and appropriate.

Dated this 22) __day of August, 2019

4A f v7)
tel Af

Matthew R. Gunter, Esq.

FBN 0077459

Morgan & Morgan, PA

P.O. Box 530244

Atlanta, GA 30353-0244
Telephone: (407) 420-1414
Facsimile: (407) 867-4791

Email: mgunter@forthepeople.com
Attorneys for Plaintiff

L
